Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”) is made as of the 17th day of October,
2017, by and among Syndax Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the investors set forth on the signature pages hereto (the
“Investors”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.    Purchase and Sale of Stock.

 

  1.1 Sale and Issuance of Common Stock.

(a)    On or prior to the Closing (as defined below), the Company shall have
authorized the sale and issuance to the Investors of an aggregate of 2,021,018
shares of the Company’s common stock, $0.0001 par value (the “Common Stock”) at
a purchase price of $12.37 per share (the “Per Share Purchase Price”).

(b)    Subject to the terms and conditions of this Agreement, each Investor,
severally and not jointly, agrees to purchase at the Closing and the Company
agrees to sell and issue to such Investor at the Closing the number of shares of
the Company’s Common Stock set forth on such Investor’s signature page hereof at
the Per Share Purchase Price (the “Stock”).

1.2    Closing. The purchase and sale of the Stock shall take place at the
offices of Cooley LLP located at 3175 Hanover Street, Palo Alto, California
94304 at 10:00 A.M. Pacific Time, on October 20, 2017, or at such other time and
place as the Company and the Investors may mutually agree upon in writing (which
time and place are designated as the “Closing”). At the Closing, the Company
shall cause (a) its transfer agent to deliver to each Investor, via electronic
book-entry, the Stock that such Investor is purchasing against payment of the
purchase price therefor by wire transfer of immediately available funds to an
account specified by the Company in writing to the Investors and (b) its outside
legal counsel, Cooley LLP, to deliver to each Investor a legal opinion in a form
to be agreed to between the Company and the Investors.

2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor that:

2.1    The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the “Securities Act”), and has filed with
the Securities and Exchange Commission (the “Commission”) a registration
statement on such Form (Registration File No. 333-217172), which became
effective as of April 20, 2017, for the registration under the Securities Act of
the Stock. Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with the Commission pursuant to Rule 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus filed with the
Commission on April 6, 2017. Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form filed with the Commission
on April 6, 2017, is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in

 

1



--------------------------------------------------------------------------------

the form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference herein to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”) pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the date of this Agreement, or the issue date of the Base Prospectus or the
Prospectus Supplement, as the case may be; and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “set forth” or
“stated” in the Registration Statement, the Base Prospectus or the Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the Base Prospectus or the Prospectus Supplement, as the case may be. No stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or the Prospectus Supplement has been issued, and no
proceeding for any such purpose is pending or has been initiated or, to the
Company’s knowledge, is threatened by the Commission.

2.2    The Registration Statement contains all exhibits and schedules as
required by the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus and the Prospectus
Supplement, each as of its respective date, complied in all material respects
with the Securities Act and the Exchange Act and the applicable Rules and
Regulations. Each of the Base Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations and
none of such Incorporated Documents, when they were filed with the Commission,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Base Prospectus or Prospectus Supplement,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, the Company makes no representations
or warranties as to information, if any, contained in or

 

2



--------------------------------------------------------------------------------

omitted from the Prospectus Supplement or any amendment thereof or supplement
thereto in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of any Investor specifically for use in the
Registration Statement or the Prospectus Supplement. No post-effective amendment
to the Registration Statement reflecting any facts or events arising after the
date thereof which represent, individually or in the aggregate, a fundamental
change in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that have not been filed as
required pursuant to the Securities Act or will not be filed within the
requisite time period.

2.3    Neither the Company nor any of its directors and officers has distributed
and none of them will distribute, prior to the Closing, any offering material in
connection with the offering and sale of the Stock other than the Base
Prospectus, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

2.4    The Company has been duly organized and is validly existing as a
corporation and is in good standing under the laws of the State of Delaware as
of the date hereof, and is duly qualified to do business and as in good standing
in each other jurisdiction in which its ownership or lease of property or the
conduct of business requires such qualification, except where the failure to
qualify, singularly or in the aggregate, would not have or reasonably be
expected to result in a material adverse effect on the business, properties,
operations, condition (financial or otherwise) or results of operations of the
Company taken as a whole, or in its ability to perform its obligations under
this Agreement (a “Material Adverse Effect”). All direct and indirect
subsidiaries of the Company (“Subsidiaries”) are duly organized and in good
standing under the laws of the place of organization or incorporation, and each
Subsidiary is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of business requires such qualification, except
where the failure to qualify would not have a Material Adverse Effect on the
assets, business or operations of the Company taken as a whole.

2.5    The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by the Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of the
Agreement to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate consent or
action is required to be obtained by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the listing
applications with respect to the listing of the Shares. The Agreement has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the legally valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3



--------------------------------------------------------------------------------

2.6    The Stock has been duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company pursuant to this
Agreement, will be validly issued, fully paid and non-assessable, and free and
clear of all liens imposed by the Company.

2.7    The Company and its Board of Directors have taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision pursuant to the Amended and Restated
Certificate of Incorporation, the Amended and Restated Bylaws or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights pursuant to the Agreement and the transactions
contemplated hereby, including without limitation, as a result of the Company’s
issuance of the Common Stock and the Investors’ ownership of the Common Stock.
All such anti-takeover provisions in effect as of the date hereof are summarized
generally in the Base Prospectus under the caption, “Description of Capital
Stock – Anti-Takeover Provisions.”

2.8    All issued and outstanding securities of the Company issued prior to the
transactions contemplated by this Agreement have been duly authorized and
validly issued and are fully paid and non-assessable; the holders thereof have
no rights of rescission with respect thereto, and are not subject to personal
liability by reason of being such holders; and none of such securities were
issued in violation of the preemptive rights of any holders of any security of
the Company or similar contractual rights granted by the Company.

2.9    The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the
Commission is currently contemplating terminating such registration. The Company
is currently in compliance with all applicable NASDAQ listing and maintenance
requirements and, except as disclosed in its filings with the Commission, the
Company has not, in the 12 months preceding the date hereof, received notice
from NASDAQ to the effect that the Company is not in compliance with such
listing or maintenance requirements.

3.    Representations and Warranties of the Investor. Each Investor hereby
represents and warrants to the Company that:

3.1    The Investor has full right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement. This Agreement constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4



--------------------------------------------------------------------------------

3.2    The Investor agrees that until 11:59 p.m. Eastern time on November 11,
2017, neither the Investor nor any of its affiliates shall offer, sell, contract
to sell, pledge, grant any option to purchase, make any short sale or otherwise
dispose of in any manner, either directly or indirectly, any Stock purchased
under this Agreement or any securities of the Company currently owned by the
Investor, other than transfers of securities between and among the Investor and
any one or more of its affiliates.

4.    Miscellaneous.

4.1    Integration. After this transaction, the Company shall not sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities such that the rules of The
Nasdaq Stock Market would require stockholder approval of this transaction prior
to the closing of such other transaction unless stockholder approval is obtained
before the closing of such subsequent transaction.

4.2    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

4.3    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York.

4.4    Execution. This Agreement may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature on
this Agreement or any instrument pursuant to Section 4.8 hereof is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a legally valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

4.5    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.6    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid
and addressed to the party to be notified at the address indicated for such
party on the signature page hereof, or at such other address as such party may
designate by ten (10) days’ advance written notice to the other parties.

 

5



--------------------------------------------------------------------------------

4.7    Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Investor or any of its officers, partners,
employees, or representatives is responsible. The Company agrees to indemnify
and hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

4.8    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and each Investor.

4.9    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

4.10    Entire Agreement. This Agreement and the other documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

4.11    Indemnification. Subject to the provisions of this Section 4.11, the
Company will indemnify and hold each Investor and its directors, officers,
shareholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or
(b) any action instituted against an Investor, or any of them or their
respective affiliates, by any stockholder of the Company who is not an affiliate
of such Investor or any governmental or regulatory agency, with respect to any
of the transactions contemplated by this Agreement (unless such action is based
upon a material breach of such Investor’s representations, warranties or
covenants in this Agreement or any material violations by the Investor of state
or federal securities laws or any conduct by such Investor which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Investor Party in respect of which indemnity may be
sought pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the

 

6



--------------------------------------------------------------------------------

defense thereof with counsel of its own choosing reasonably acceptable to the
Investor Party. Any Investor Party shall have the right to engage separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Investor Party
except to the extent that (i) the engagement thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Investor Party, in which case the Company shall
be responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Investor Party under
this Agreement (i) for any settlement by a Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed or (ii) to the extent, but only to the extent, that a loss, claim,
damage or liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor Party
in this Agreement. To the extent that an Investor Party wishes to seek
indemnification under this Section 4.11, such Investor Party must provide the
Company with written notice asserting a claim under this Section 4.11, with such
notice to be provided within one year from the Closing. If an Investor Party
fails to provide such written notice within this one year period, the Investor
Party shall no longer be entitled to indemnification by the Company hereunder.

4.12    Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, that the Company shall pay the
Investors’ reasonable legal fees and expenses incurred in connection with the
transactions contemplated by this Agreement (including any post-Closing
expenses) up to an aggregate amount of $25,000. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of the Common Stock to the Investors.

4.13    Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Agreement or any amendments hereto.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.

SYNDAX PHARMACEUTICALS, INC.

 

By:  

/s/ Luke J. Albrecht

Name:  

Luke J. Albrecht

Title:  

General Counsel and Corporate Secretary

 

Address: 35 Gatehouse Drive, Building D, Floor 3

     Waltham, Massachusetts

 

[Company Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.

Name of Investor: Biotechnology Value Fund, L.P.    

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                                                 

Name of Authorized Signatory: Mark Lampert    

Title of Authorized Signatory: President of BVF, Inc., itself GP of BVF Partners
L.P., itself GP of Biotechnology Value Fund, L.P.

Email Address of Authorized Signatory: [                ]

Address for Notice of Investor: One Sansome Street, 30th Floor, San Francisco,
CA 94104

Telephone: (415) 525-8890

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for Delivery of Stock for Investor (if not same as address for notice):

The Depository Trust Company

570 Washington Blvd — 5th floor

Jersey City, NJ 07310

Attention: BNY Mellon/Branch Deposit Department for the account of
[                ]

Number of Shares of Common Stock to Be Purchased: 947,350

Total Purchase Price: $11,718,719.50

 

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.

Name of Investor: Biotechnology Value Fund II, L.P.    

 

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                                                 

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: President of BVF, Inc., itself GP of BVF Partners
L.P., itself GP of Biotechnology Value Fund II, L.P.

Email Address of Authorized Signatory: [                ]

Address for Notice of Investor: One Sansome Street, 30th Floor, San Francisco,
CA 94104

Telephone: (415) 525-8890

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for Delivery of Stock for Investor (if not same as address for notice):

The Depository Trust Company

570 Washington Blvd — 5th floor

Jersey City, NJ 07310

Attention: BNY Mellon/Branch Deposit Department for the account of
[                ]

Number of Shares of Common Stock to Be Purchased: 629,906

Total Purchase Price: $7,791,937.22

 

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.

Name of Investor: Biotechnology Value Trading Fund OS, L.P.    

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                                                 

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: President of BVF, Inc., itself GP of BVF Partners
L.P., itself Sole Member of BVF Partners OS, Ltd., itself GP of Biotechnology
Value Trading Fund OS, L.P.

Email Address of Authorized Signatory: [                ]

Address for Notice of Investor: One Sansome Street, 30th Floor San Francisco, CA
94104

Telephone: (415) 525-8890

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for Delivery of Stock for Investor (if not same as address for notice):

The Depository Trust Company

570 Washington Blvd — 5th floor

Jersey City, NJ 07310

Attention: BNY Mellon/Branch Deposit Department for the account of
[                ]

Number of Shares of Common Stock to Be Purchased: 169,388

Total Purchase Price: $2,095,329.56

 

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.

Name of Investor: Investment 10, L.L.C.

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                                                 

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: President of BVF, Inc., itself GP of BVF Partners
L.P., itself the investment advisor of Investment 10, LLC.

Email Address of Authorized Signatory: [                ]

Address for Notice of Investor: One Sansome Street, 30th Floor, San Francisco,
CA 94104

Telephone: (415) 525-8890

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for Delivery of Stock for Investor (if not same as address for notice):

The Depository Trust Company

570 Washington Blvd — 51st floor

Jersey City, NJ 07310

Attention: BNY Mellon/Branch Deposit Department for the account of
[                ]

Number of Shares of Common Stock to Be Purchased: 101,858

Total Purchase Price: $1,259,983.46

 

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.

Name of Investor: MSI BVF SPV, L.L.C.

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                                                 

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: President of BVF, Inc., itself GP of BVF Partners
L.P., itself attorney-in-fact for MSI BVF SPV, L.L.C.

Email Address of Authorized Signatory: [                ]

Address for Notice of Investor: One Sansome Street, 30th Floor, San Francisco,
CA 94104

Telephone: (415) 525-8890

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for Delivery of Stock for Investor (if not same as address for notice):

BNP Paribas Prime Brokerage

787 Seventh Avenue, 8th Floor

New York, NY 10019

Telephone: (212) 471-6836

Attention: Jose Nevarez

Number of Shares of Common Stock to Be Purchased: 172,516

Total Purchase Price: $2,134,022.92

 

[Investor Signature Page to Purchase Agreement]